Case 2:19-mc-00083-CAS-E Document 11 Filed 07/09/19 Page 1 of 2 Page ID #:153




 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11

12 IN RE SUBPOENA TO JOSEPH                    Misc. Case No. 2:19-MC-00083-CAS(Ex)
   VAUGHN PERLING
13                                             Underlying Litigation:
   IRA KLEIMAN, as the personal                Case No. 9:18-cv-80176-BB
14 representative of the Estate of David       United States District Court
   Kleiman, and W&K Info Defense               Southern District of Florida
15 Research, LLC,
                                               [DISCOVERY MATTER]
16                 Plaintiffs,
                                               [PROPOSED] ORDER GRANTING
17         v.                                  MOTION TO COMPEL COMPLIANCE
                                               WITH SUBPOENA
18 CRAIG WRIGHT,

19                 Defendant.
20

21                                   [PROPOSED] ORDER
22 This matter came before the Court on a Motion to Compel Compliance with

23 Subpoena filed by Ira Kleiman, as personal representative of the Estate of David

24 Kleiman, and W&K Info Defense Research, LLC (collectively “Movants”).

25 Movants sought (1) an order requiring Joseph Vaughn Perling to comply with a

26 subpoena issued on February 25, 2019 by the United States District Court for the

27

28

     [PROPOSED] ORDER GRANTING MTN TO COMPEL COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 11 Filed 07/09/19 Page 2 of 2 Page ID #:154




 1 Southern District of Florida in connection with the pending case Kleiman v.

 2 Wright, No. 9:18-cv-80176-BB (S.D. Fla.) (the “Subpoena”), and (2) an order

 3 requiring Mr. Vaughn Perling to show cause as to why he should not be held in

 4 contempt for failing to comply.

 5         Due and adequate notice having been given to the parties, and the Court
 6 having considered all papers filed and proceedings had herein, and good causes

 7 appearing, the Court holds that (1) the Subpoena is valid and was properly served

 8 on Joseph Vaughn Perling in compliance with Federal Rule of Civil Procedure 45;

 9 (2) the Court has jurisdiction over disputes concerning the Subpoena; (3) Movants

10 complied with the applicable Local Rules on discovery disputes before bringing

11 this Motion; and (4) Mr. Vaughn Perling violated the Subpoena and waived any

12 objections by doing so. Based on these conclusions, this Court issues the orders

13 set forth below:

14         1. Movants’ Motion to Compel Compliance with Subpoena is GRANTED;
15 and

16         2. Joseph Vaughn Perling is ordered to comply with the Subpoena within
17 two weeks of this Order.

18         IT IS SO ORDERED.
19

20
     Dated: July 8, 2019                    ___
21                                          U.S. DISTRICT COURT JUDGE
22

23

24

25

26

27

28
                                     -1-
     [PROPOSED] ORDER GRANTING MTN TO COMPEL COMPLIANCE WITH SUBPOENA
